Case 6:19-cv-01456-CEM-EJK Document 247 Filed 06/22/20 Page 1 of 3 PageID 1910




                                                 UNITED          ST ATES        DISTRICT             COURT
                                                  MIDDLE             DISTRICT            OF FLORIDA
                                                                ORLANDO           DIVISION


JEFFREY           PETER            DATTO,         Ph.D.,


            Plaintiff,


V.                                                                                        CASE       NO.:      6:19-cv-1456-Orl-41EJK


THE      UNIVERSITY                    OF CENTRAL
FLORIDA               BOARD            OF TRUSTEES,
JOHN        DOES         1-      5,


            Defendants.



                       DEFENDANT'S                      RESPONSE           IN OPPOSITION                     TO PLAINTIFF'S
          MOTION                 FOR         LEAVE       TO AMEND               THE      THIRD         AMENDED                COMPLAINT


            Defendant,                 {JNIVERSITY               OF     CENTRAL              FLORIDA                BOARD           OF    TRUSTEES


 ("UCF"),         pursuant            to Local    Rule     3.0(b),     Middle     District        of Florida,       submits      this its Response          in


 Opposition           to Plaintiff's           Motion      for Leave      to Amend         tlie Third         Amended         Complaint      (Doc.     246)


 ("Plaintiff's         Motion")            and states:


            1.                Plaintiffs       Motion      seeks leave for the filing               of a fourth         amended      complaint       before


 the   Court          rules     on UCF's          pending        Motion        to Dismiss         Plaintiffs        Third       Amended         Complaint


 (Doc.    242).


             2.               Plaintiffs       Motion      seeks, once again,             leave     to file     an amended          complaint      while       a


 motion          to    dismiSS          is   pending       in    an    apparent       attempt        to     avoid       an    adverse     Court      ruling.


 Previously,           Plaintiff        successfully        souglit    leave to amend             his Second            Amended       Complaint       (Doc.


 231), while           UCF's          Motion     to Dismiss       was pending            (Doc.    218).


             3.               Although         the February          7, 2020     0rder     granted        Plaintiff's        previously    filed   Motion


 for     Leave        to File         a Second          Amended        Complaint          (Doc.      234),      UCF      respectfully      submits       tliat
Case 6:19-cv-01456-CEM-EJK Document 247 Filed 06/22/20 Page 2 of 3 PageID 1911




Plaintiff's        Motion,        again       seeking      leave      to file     an amended             complaint           in the face         of a pending


motion        to dismiss,        should       be denied.


                                                         MEMORANDUM                          OF LAW


              Plaintiff's       Motion,       for the second           time,      seeks leave to amend                  his complaint            in the face of


 a pending         motion       to dismiss.         The apparent              strategy       is to avoid        entry    of an order            dismissing       his


 complaint so as to avoid and forestall,                           as long       as possible,           entry    of any order           that miglit     dismiss


 his complaint           with    prejudice.         Plaintiffs        pleading          strategy       should    not be sanctioned.


              Plaintiff's       prior    Motion        for Leave         to Amend            the Second         Amended              Complaint      (Doc.     231)


 was arguably supported                   by some additional              facts.           However,       Plaintiff      offers       no new or additional


 facts here.           On       the     contrary,       Plaintiff's       Motion            simply       asserts      that     an additional          amended


 complaint         is necessary           to address        questions          raised       in the pending            motion         to dismiss.      Stated      in


 another way, having                    now    been more         fully    "educated"             concerning           the deficiencies             in the Third


 Amended Complaint,                     Plaintiff      would       now    like      an opportunity              to "cure"         these deficiencies             in a


 fourth       amended           complaint.          However,           a fourth            amended        complaint           will     likely     be met      with


 another        motion       to dismiss         with     the cycle        repeating           itself    with     Plaintiff       again     seeking      leave      to


 amend his complaint.


              UCF submits               that this case should             progress           in the ordinary           and regular         fashion     whereby


 Plaintiff        seeks      leave       to   further       amend        his      complaint            should      the       pending        Third     Amended


 Complaint          be dismissed.             A motion         for leave to file             an amended          complaint            may be denied          on the


 basis of "undo             delay,      bad faith,      or dilatory           motive        on the part of the movant,                   repeated      failure     to


 cure deficiencies              by amendments               previously           allowed,        undo      prejudice         to the opposing            party     by


 virtue of allowance                  of the amendment,               [and]     futility      of amendment."             Forman          v. Davis,     371 U.S.




                                                                                    2
Case 6:19-cv-01456-CEM-EJK Document 247 Filed 06/22/20 Page 3 of 3 PageID 1912




178, 182 (1962).              UCF submits that allowing       Plaintiff   to file a second "preemptive"       amended


 complaint         will serve to only delay this litigation   and create unnecessary and needless expense.

              WHEREFORE,               Defendant,   {JNIVERSITY       OF CENTRAL         FLORIDA          BOARD       OF

 TRUSTEES,              respectfully    requests tliis Court to enter an Order denying       Plaintiffs     Motion    for


 Leave to Amend the Third Amended Complaint.

                                              CERTIFICATE          OF SERVICE

              I HEREBY         CERTIFY        that a true and correct copy     of the foregoing    was    furnished   by




 T: 061920:2336:1602.




                                                               3
